DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant claims for a computer-implemented method/system comprising: executing, by a binary based floating-point arithmetic unit of a processor, a calculation comprising two or more operands in hexadecimal format based on a hexadecimal floating-point (HFP) instruction; and providing, by the floating-point arithmetic unit, a condition code for a calculation result of the calculation, wherein the floating-point arithmetic unit includes a condition code anticipator circuit that is configured to provide the condition code to the processor prior to availability of the calculation result, and wherein the condition code anticipator circuit detects a zero result in at least one case where the calculation result is mathematically non-zero when the calculation result is unnormalized and zero when the calculation result is normalized.
The primary reasons for indication of reasons for allowance is the limitation in combination of limitations, wherein the condition code anticipator circuit detects a zero result in at least one case where the calculation result is mathematical non-zero when the calculation result is unnormalized and zero when the calculation result is normalized.
Dao – US 20150378680
Dao discloses method and system for generating a condition code, such as underflow and overflow, for a floating point number operation prior to normalization (Abstract), Dao further teaches the operands for performing calculation are represented in hexadecimal format as illustrated in table 1 and table 2. However Dao does not explicitly teach the condition code anticipator circuit detects a zero result in at least one case where the calculation result is mathematical non-zero when the calculation result is unnormalized and zero when the calculation result is normalized.
Carlough – US 20160070573
Carlough teaches method and system for generating condition code for floating point number operation prior art to normalization as illustrated in figure 1 [0022], Carlough further discloses that the condition code can be determined up to two cycles before the values of the floating point number 124 is known. Furthermore as illustrated in figure 1, the ALU And the condition code generator are performed in parallel. However, Carlough does not explicitly teach the operands are in hexadecimal format and the condition code anticipator circuit detects a zero result in at least one case where the calculation result is mathematical non-zero when the calculation result is unnormalized and zero when the calculation result is normalized.
Pitkethly – US 8838665
Pitkethly discloses a method and system for performing ALU operation in parallel with condition code generator, wherein the parallel operation is performed so that the flag/condition code is available at the same time or earlier than the primary result itself as shown in figure 4, and the flag includes zero detection of the primary result. However, Pitkethly does not explicitly teach the condition code anticipator circuit detects a zero result in at least one case where the calculation result is mathematical non-zero when the calculation result is unnormalized and zero when the calculation result is normalized.
Vassiliadis – US 4947359
Vassiliadis discloses a method and apparatus for predicting zero arithmetic result. as illustrated in figure 1, unit 25 detects the result of the operation from arithmetic operation unit 10 to indicate a zero result being produced, and the determination of zero result is made concurrently with execution of the operation by unit 10 and the system allow the CPU to determine the condition code prior to the actual sum of the two operands would greatly reduce the gate delay and gate count. However, Vassiliadis does not explicitly teach the condition code anticipator circuit detects a zero result in at least one case where the calculation result is mathematical non-zero when the calculation result is unnormalized and zero when the calculation result is normalized.
 Therefore, none of the closest found prior art teaches the limitation as required in claims 1, 8, and 15. Accordingly, claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764. The examiner can normally be reached Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY DUONG/Examiner, Art Unit 2182                                                                                                                                                                                                        (571)272-2764

/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182